Title: From George Washington to Elias Dayton, 3 July 1782
From: Washington, George
To: Dayton, Elias,Van Cortlandt, Philip


                  
                     Sir,
                     Head Quarters Newburgh July 3rd 1782.
                  
                  From the inclosed information of Captain Stevens there is reason to apprehend, the business of driving Cattle to the Enemy is carrying on with great Art and assiduity.  It would be a happy circumstance if the Villains concerned in it could be detected.  I have therefore to request you will take such precautions as you shall judge best calculated to learn whether any such Cattle are passing in droves or small parcels (for they may be divided on the Road) to the Enemy.
                  If you should hear of them before they turn off towards New York I think it would be advisable to employ some trusty Man or Men to Dog and follow them privately until the fact is ascertained; otherwise it is to be feared no positive proofs of the intention of the people engaged in this infamous Trade can be obtained.
                  I sincerely wish every practicable Plan may be attempted for seizing the Cattle, apprehending and bringing to condign punishment. the men; as this would tend essentially to frustrate the insidious Schemes of our Enemies as well as deter their other Agents from similar practices.  I am, &c.
                  
                     G.W.
                  
               